Exhibit 10.1

NOTE: PORTIONS OF THIS EXHIBIT ARE THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST BY THE REGISTRANT TO THE SECURITIES AND EXCHANGE COMMISSION
(“COMMISSION”). SUCH PORTIONS HAVE BEEN REDACTED AND FILED SEPARATELY WITH THE
COMMISSION AND ARE MARKED WITH A “[*]” IN PLACE OF THE REDACTED LANGUAGE.

AMENDMENT NO. 2 TO BOTTLING AND SERVICES AGREEMENT

This Amendment, dated as of July 23, 2009, effective as of July 1, to Bottling
and Services Agreement, by and between Terra Limited, a company incorporated in
Ireland (“Terra”) and Castle Brands Spirit Company Limited, a company
incorporated in Ireland (formerly The Roaring Water Bay Spirits Company Limited)
(the “Customer”);

WITNESSETH:

THAT WHEREAS, the Customer and Terra are parties to that certain Bottling and
Services Agreement, dated September 5, 2002, as amended by that certain
Amendment to Bottling and Services Agreement, dated as of March 1, 2005 (as
amended, the “Bottling and Services Agreement”);

WHEREAS, Terra and the Customer wish to extend the Bottling and Services
Agreement and make certain other alterations to the Bottling and Services
Agreement as described herein;

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1. Section 1 of the Bottling and Services Agreement is hereby amended such that
the duration of this Bottling and Services Agreement will extend until 30th
June 2010, at which time, both parties will, as soon as possible and in good
faith, either renegotiate the contract or issue termination of same, with a
minimum six months notice from either party.



  2.   Section 23 of the Bottling and Services Agreement is hereby deleted in
its entirety.

3. Section 2 services is amended as follows.

Section 2. Services

Terra shall, utilizing the equipment in Appendix 1, provide the bottling and
other services described in Appendix 1 and elsewhere in this Agreement (“the
Services”) to the Company. The Company shall retain Terra on a non-exclusive
basis to provide bottling and other requirements of the Company, at the
discretion of the Company, for Vodka, Whiskey and Cream permutations in
conjunction with, but limited to Appendix.

4. The parties hereby agree that the prices in effect from July 1, 2009 through
30th June 2010 shall be as set forth on the Appendix hereto, which shall replace
Appendix 2 to the Bottling and Services Agreement in its entirety.

5. The customer agrees to new credit terms of 45 days from invoice date. As a
follow up of the meeting of the 18th June 2009, the customer also agrees to
evaluate and discuss alternate payment terms so as to limit Terra’s exposure
during peak demands.

6. Except as expressly set forth herein the Bottling and Services Agreement
shall remain in full force and effect and is ratified and confirmed as amended
hereby.

Signed for and on behalf of
TERRA LIMITED

/s/ Patsy McKevitt
Name: Patsy McKevitt
Title: Managing Director


in the presence of:

/s/ Shaun McKevitt
Name: Shaun McKevitt
Date: 23 July 2009

Signed for and on behalf of
CASTLE BRANDS SPIRITS COMPANY LIMITED

/s/ Tom O’Connor
Name: Tom O’Connor
Title: VP Procurement and Logistics / Operations Director


in the presence of:

/s/ Natasha Fitzpatrick
Name: Natasha Fitzpatrick
Date: 23 July 2009

1

NOTE: PORTIONS OF THIS EXHIBIT ARE THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST BY THE REGISTRANT TO THE COMMISSION. SUCH PORTIONS HAVE BEEN REDACTED
AND FILED SEPARATELY WITH THE COMMISSION AND ARE MARKED WITH A “[*]” IN PLACE OF
THE REDACTED LANGUAGE.

Appendix

          Cost per Case
DESCRIPTION
  to June 30th 2010
Vodka
   
 
   
Boru Vodka 50ml * 120 Flavoured
  [*]
 
   
Boru Vodka 50ml * 120 Std
  [*]
 
   
Boru Vodka Trinity 6*3*200ml (36%)
  [*]
 
   
Boru Vodka 200ml * 24
  [*]
 
   
Boru Vodka 350ml * 24
  [*]
 
   
Boru Vodka 500ml * 4
  [*]
 
   
Boru Vodka 700ml * 12 Flavoured
  [*]
 
   
Boru Vodka 700ml * 6
  [*]
 
   
Boru Vodka 750ml * 12
  [*]
 
   
Boru Vodka 750ml * 12 Flavoured
  [*]
 
   
Boru Vodka 1000ml * 6
  [*]
 
   
Boru Vodka 1000ml * 12
  [*]
 
   
Boru Vodka 1000ml * 12 Flavoured
  [*]
 
   
Boru Vodka 1500ml * 6
  [*]
 
   
Boru Vodka 1750ml * 6 Flavoured
  [*]
 
   
Boru Vodka 1750ml * 6
  [*]
 
   
Boru Vodka 3000ml * 4
  [*]
 
   
Odessa Vodka 700ml * 12
  [*]
 
   
Odessa Vodka 200ml * 24
  [*]
 
   
 
   
 
   
Whiskey
   
 
   
Clontarf Blend 500ml * 6 40%
  [*]
 
   
Clontarf Blend 700ml * 6 40%
  [*]
 
   
Clontarf Blend 700ml * 12 40%
  [*]
 
   
Clontarf Blend 750ml * 6 40%
  [*]
 
   
Clontarf Blend 1000ml * 6 40%
  [*]
 
   
Clontarf Mini Trinity 50ml * 72 (40%)
  [*]
 
   
Clontarf Trinity 200ml * 3 * 6 40%
  [*]
 
   
Clontarf Trinity 200ml * 3 * 6 with Shot Glass
  [*]
 
   
Pub Trinity
  [*]
 
   
Knappogue 6 * 700ml
  [*]
 
   
Knappogue 6 * 750ml
  [*]
 
   
 
   
 
   
Cream Liqueur
   
 
   
Brady’s 6 * 700ml
  [*]
 
   
Brady’s 12 * 750ml
  [*]
 
   
Brady’s 6 * 1.75Lt
  [*]
 
   
Brady’s 12 * 1Litre
  [*]
 
   
Brady’s Mint 12 * 1Litre
  [*]
 
   

* Costs are inclusive of processing

2